DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Venturino on September 3, 2021.
The application has been amended as follows:
1.	A medical device for capturing at least one corpus located in tubular organ comprising a guidewire extending along a proximal-distal direction and at least one capturing unit; 
the capturing unit 
envelops at least a distal portion of the guidewire, 
having a proximal segment and a distal segment integrally linked to one another by a deformable corpus-engaging segment, and
at least one of the proximal or distal segments displaceable along the guidewire towards the other segment to thereby deform the corpus-engaging segment into a deformed state; 
the corpus-engaging segment comprising a plurality of flexible and deformable elongated elements extending between two ends, integral with both the distal and the proximal segments, the elongated elements, each having 
an integral, apex-forming portion in between a proximal portion adjacent the proximal segment and a distal portion adjacent the distal segment, 
a non-deformed state in which the element extends along the guidewire and adjacent thereto, and having

at least one of said elongated elements comprising  at least one distal integral spike formed at the distal segment such that in the non-deformed state, the at least one distal spike projects from the elongated element and points in a general direction of the distal segment the at least one distal spike switches its orientation such that the at least one distal spike projects and points in the general direction of the proximal segment 
2.	(Canceled)
5.	The device of claim [[1]] 3, wherein one of the distal or proximal portions is shorter than the other.
6.	The device of claim 5, wherein in the deformed state, the loop has a general shape resembling that of half of a cardioid, with the shorter portion having a general opposite orientation than the longer portion, and the at least one spike is oriented in a general direction opposite to its orientation at the non-deformed state.
9.	The device of claim 1, wherein said capturing unit is [[are]] made of a metal, a shape-memory metal or alloys thereof.
10.	The device of claim 1, wherein the capturing unit is configured to exert a radial force of no more than 1N , when the organ comprises a conduit having a diameter of 2 mm.
16.	The device of claim 1, wherein the capturing unit 
Claim 31 is newly added:
31.	A medical device for capturing at least one corpus located in tubular organ comprising a guidewire extending along a proximal-distal direction and at least one capturing unit; 
the capturing unit 
envelops at least a distal portion of the guidewire, 
having a proximal segment and a distal segment integrally linked to one another by a deformable corpus-engaging segment, and
at least one of the proximal or distal segments displaceable along the guidewire towards the other segment to thereby deform the corpus-engaging segment into a deformed state; 
the corpus-engaging segment comprising a plurality of flexible and deformable elongated elements extending between two ends, integral with both the distal and the proximal segments, the elongated elements, each having 
an integral, apex-forming portion in between a proximal portion adjacent the proximal segment and a distal portion adjacent the distal segment, 
a non-deformed state in which the element extends along the guidewire and adjacent thereto, and having
a deformed state in which the element arches radially away from the guidewire defining a loop with an apex formed by the apex-forming portion; 
at least one of said elongated elements comprising at least one integral spike that 
in the non-deformed state project from the elongated element in a first direction generally parallel to the guidewire, and that 
upon deforming the elongated element into the deformed state, switches its orientation such that the spike projects in a second direction different from the first direction;
the at least one integral spike comprising at least one proximal spike formed at the proximal portion, 
in the non-deformed state the at least one proximal spike points in the general direction of the proximal segment, and
in the deformed state the at least one proximal spike points in the general direction of the distal segment.
Allowable Subject Matter
Claims 1-13, 15-18, 20, 22, 26, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in the context of the claims, the at least one elongate element having at least one integral spike located on either the proximal portion or the distal portion of the elongate element, the integral spike in the non-deformed state extending generally parallel and pointing towards the respective proximal segment or distal segment of the corpus-engaging segment, and in the deformed state, the integral spikes switches to point generally towards the opposing of the respective proximal segment or distal segment of the corpus-engaging segment.  Sepetka et al. (“Sepetka” US 20140277013) discloses a similar device wherein the spikes also do not switch orientations from pointing at a first end to pointing at a second end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
	/WADE MILES/             Primary Examiner, Art Unit 3771